DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of Applicant's submission filed September 01, 2020, the Examiner has withdrawn the 35 USC § 112 first paragraph rejection.
                                                      Allowable Subject Matter
Regarding claims 1, 4-12, and 15-20 applicant's previous arguments that the prior art fails to teach, suggest, or disclose the elements of independent claims 1, 12, and 19 have been considered and are found persuasive. 
Claims 1, 4-12 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, and system comprising: “storing, by the payment server, a record of the electronic gift certificate in a payment services account associated with the recipient, wherein the record of the electronic gift certificate is marked as an entry in a hidden state within the payment services account such that the record of the electronic gift certificate is not visible in a user interface representing the payment services account associated with the recipient; nor the limitation that states, “responsive to the predetermined condition being met, unmarking, by the payment server, the record of the electronic gift certificate as being in the hidden state within the payment services account such 
The prior art most closely resembling applicant's claimed invention is:
Karas et al. (US 7,512,552)
Karas discloses Each of the handlers allows a sender or receiver to add and/or remove money from the payment enabler. Gifts other than tangible gifts are managed by the money transfer system in this embodiment. Normally, the receiver can choose the handler but in some circumstances, the sender can choose the handler. For example, the sender may specify a particular gift certificate handler that only allows the certificate to be used at a particular store for merchandise and/or services. The user interfaces allow interaction with the payment enabler to transfer money to and from a stored value fund. However does not disclose the aforementioned limitations as taught by the applicant. 	Also the NPL that closely resembles the applicant’s claims titled; Retail Store Systems Announces an Electronic Gift Certificate Payment System for the IBM AS/400. For example the NPL reference discloses, The Electronic Gift Certificate Payment System was designed for the retail industry. It will enable retailers to provide electronic gift certificates to their customers. The gift certificates will no longer be paper-based documents which lend themselves to loss, theft and fraudulent use. The new Electronic Gift Certificate will take the form of a reusable plastic card which can be authorized, validated and replenished as often as desired.

.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621